Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 03/10/2022, with respect to the objections to the abstract have been fully considered and are persuasive.  The objections of the abstract have been withdrawn. 
Applicant’s arguments, filed 03/10/2022, with respect to the objections to the specification have been fully considered and are persuasive, with the exception of the following informality: on page 18 line 23, “difference” should read “different”. The remaining objections of the specification have been withdrawn. 
Applicant’s arguments, filed 03/10/2022, with respect to the objections to claims 3, 5 and 6 have been fully considered and are persuasive.  The objections of these claims have been withdrawn. 
Applicant's arguments filed 03/10/2022, with respect to the rejection of claim 1, have been fully considered but they are not persuasive. Applicant argues that Hitachi fails to disclose or reasonably suggest a fan that is configured to blow air that is sucked into the fan from the air inlet and the intake air passage, in a circumferential direction perpendicular to a direction in which the air is sucked into the fan, such that the air is blown out from the air outlet through the blowout air passage via the at least one of the rear heat exchanger and the side heat exchanger and the front heat exchanger. Examiner notes that applicant’s arguments indicate that air flow passes through via more than one heat exchanger, however the claim as presented in the amendment only necessitate air flow to pass through via one of the heat exchangers. Therefore, the rejection has not been withdrawn.

Specification
The disclosure is objected to because of the following informalities: On page 18 lines 21-23, “difference” should read “different”.
Appropriate correction is required.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi, British Patent No. 1572243A, in view of Yokozeni, European Patent No. 2902717A1; Takayuki, Japanese Patent No. 2006336909A, referring to English translation dated 12/09/2021; Yuichi, United States Patent No. 2005205238A1; Vahid, WIPO Patent No. 2017165924A1; and Yoshio, Japanese Patent No. H11241616A, referring to English translation dated 12/09/2021.
Regarding Claim 1, Hitachi teaches An air-conditioning apparatus comprising:
a housing (shallow housing) [p. 2 line 13] in which an intake air passage (direction 8a) [Fig. 6] and a blowout air passage (direction 8b) [Fig. 6] are provided
the intake air passage communicating with an air inlet (inlet port 11a) [Fig. 6]
the blowout air passage communicating with an air outlet (outlet 11b) [Fig. 6] that allows air to be blown out in a single direction [Fig. 6]
a fan (fan 1) provided in the housing and configured to suck air from the air inlet and blow out air from the air outlet (The fan 1 is of the type that draws in air axially at 7 and discharges the air radially outwardly between the inner ends of the blades in the direction of the arrow 8b. Air is drawn into the housing through an air inlet port 11a) [p. 2 lines 19-30]
a front heat exchanger provided to face the air outlet of the housing (heat exchanger 5; section 5b provided within the outlet port 11b) [Fig. 6; p. 2 lines 41-42]
at least one of a rear heat exchanger and a side heat exchanger, the rear heat exchanger being provided to face a rear surface of the housing (heat exchanger 5; section 5a provided within the air inlet port 11a) [Fig. 6; p. 2 lines 40-41], the side heat exchanger being provided to face a side surface of the housing
Hitachi does not teach
wherein the fan is configured to blow air that is sucked into the fan from the air inlet and the intake air passage, in a circumferential direction perpendicular to a direction in which the air is sucked into the fan, such that the air is blown out from the air outlet through the blowout air passage via the at least one of the rear heat exchanger and the side heat exchanger and the front heat exchanger, 
wherein the front heat exchanger includes a first heat exchanger and a second heat exchanger, and when the front heat exchanger operates as a condenser, the first heat exchanger operates as a condenser, and in the second heat exchanger, condensed and liquified refrigerant flows
wherein when the front heat exchanger and the at least one of the rear heat exchanger and the side heat exchanger operate as condensers, the second heat exchanger is located downstream of the first heat exchanger and the at least one of the rear heat exchanger and the side heat exchanger in a flow direction of refrigerant
Yokozeni teaches
wherein the fan is configured to blow air that is sucked into the fan from the air inlet and the intake air passage, in a circumferential direction perpendicular to a direction in which the air is sucked into the fan, such that the air is blown out from the air outlet through the blowout air passage via the at least one of the rear heat exchanger and the side heat exchanger and the front heat exchanger (in Fig. 6, Yokozeni teaches air being drawn in through an intake passage, blown out of indoor fan 22 in a perpendicular direction, and exiting through an outlet as indicated by the arrows. As noted in the specification of Yokozeni, “the air introduced from the room by the indoor fan 22 performs heat exchange in the indoor heat exchanger 21 and is sent into the room from a blowout port”. Yokozeni has a similar heat exchanger arrangement to Hitachi, while air passes across the front, side, and rear sections of the heat exchanger 21 upon exit through the blowout port) [p. 5 lines 17-20]
It would have been obvious for one of ordinary skill in the art at the time of filing to add the geometry of Yokozeni to Hitachi, where the intake air passage would be located on a side of the housing, to allow for perpendicular airflow out of the fan and thus a simplified method for returning the conditioned air back to the source.
Takayuki teaches 
wherein the front heat exchanger includes a first heat exchanger and a second heat exchanger, and when the front heat exchanger operates as a condenser, the first heat exchanger operates as a condenser, and in the second heat exchanger, condensed and liquified refrigerant flows (“The left and right heat exchange units 31 and 32 supercool the condensate liquefaction units 34 and 35 for condensing and liquefying the high-pressure gas refrigerant discharged from the compressor, and the liquid refrigerant condensed and liquefied by the condensate liquefaction units 34 and 35. For this purpose, it is composed of supercooling sections 36 and 37”) [paragraph [0026] lines 4-8; Fig. 1], wherein the “left heat exchange unit 31” reads on the front heat exchanger, the “supercooling section 36” reads on the first heat exchanger, the “condensate liquefaction unit 34” reads on the second heat exchanger. The title of “supercooling section 36” indicates that this first heat exchanger is operating as a condenser. In the “condensate liquefaction unit 34”, it is noted that “liquid refrigerant” is condensed and liquified, thus flowing through this second heat exchanger)
wherein when the front heat exchanger and the at least one of the rear heat exchanger and the side heat exchanger operate as condensers, the second heat exchanger is located downstream of the first heat exchanger and the at least one of the rear heat exchanger and the side heat exchanger in a flow direction of refrigerant (as indicated by the arrows on Fig. 1, the “condensate liquefaction unit 34” is located downstream of “supercooling section 36”)
It would have been obvious for one of ordinary skill in the art at the time of filing to adopt this arrangement from Takayuki and apply it to section 5b of Hitachi for the purpose of “condensing and liquefying the high-pressure gas refrigerant discharged from the compressor” [paragraph [0026] lines 5-6]. 

Regarding Claim 2, Hitachi teaches the air-conditioning apparatus of claim 1, 
wherein in an upper portion of the housing, an upper air passage is provided to guide air (internal partition 2) [Fig. 5] that has passed through the rear heat exchanger or the side heat exchanger to the air outlet (as shown on Fig. 5, the internal partition 2 guides the air, indicated by an arrow, to a narrower passage at the top of the housing (within location b) after it passes portion 5a of the heat exchanger)

Regarding Claim 3, Hitachi teaches The air-conditioning apparatus of claim 1, 
wherein a center of the fan in a height direction (annular passage 7) [Fig. 5] is displaced upwards or downwards from a center of the front heat exchanger in the height direction (as the annular passage 7 is located within the fan 1 which sits on the lower wall in Fig. 5, it can be indicated that the center sits below the center of the heat exchanger section 5b in a height direction)
Hitachi does not teach
the second heat exchanger is provided closer to the fan than the first heat exchanger and side by side with the first heat exchanger in a direction in which the fan blows air
Vahid teaches
the second heat exchanger is provided closer to the fan than the first heat exchanger and side by side with the first heat exchanger in a direction in which the fan blows air (in Fig. 3, Vahid teaches a “condenser fan 1110” that blows air across multiple side by side heat exchangers. The “heat exchanger 2220” and “heat exchanger 2200” of Vahid therefore teach a first and second heat exchanger located downstream of the fan, with “heat exchanger 2200” closer to the fan)
 It would have been obvious to one of ordinary skill in the art at the time of filing to add the second heat exchanger disclosed in Vahid side by side with heat exchanger section 5b, which is also located on the same side of the fan 1 that the annular passage 7 of Hitachi is located, for the purpose of improving the total performance of the heat exchanging process.

Regarding Claim 4, Hitachi teaches the air-conditioning apparatus of claim 1, 
wherein at least one of an upper air passage and a side air passage is provided, the upper air passage being provided in an upper portion of the housing to guide air that has passed through the rear heat exchanger or the side heat exchanger to the air outlet (in Fig. 5 of Hitachi, the “internal partition 2” redirects air upwards to a narrower air passage above “fan 1” which reads on the claimed upper air passage. This passage guides air to an upper air outlet, as shown as the air passage prior to exiting through “outlet 11b” in the “direction 8b”), the side air  passage being provided in the housing to guide the air that has passed though the rear heat exchanger or the side heat exchanger to the air outlet
a rear air passage is provided in a rear surface of the housing to guide air that has passed through the rear heat exchanger to at least one of the upper air passage and the side air passage (before reaching “internal partition 2”, there is a wider air passage after heat exchanger “section 5a” which air travels through prior to traveling to the upper air passage, which reads on the claimed rear air passage)

Regarding Claim 5, Hitachi does not teach the air-conditioning apparatus of claim 1, 
wherein the side heat exchanger or the rear heat exchanger is provided to be inclined as viewed in a cross-sectional view 
Yuichi teaches
wherein the side heat exchanger or the rear heat exchanger is provided to be inclined as viewed in a cross-sectional view (“the upper end of the second indoor heat exchanger 50b is inclined toward the rear of the indoor unit”) [paragraph 62 lines 1-2] 
Yuichi discloses that the benefit of an inclined heat exchanger is that the housing can be “reduced in size in the height direction” [paragraph 23 lines 8-9]. It would have been obvious to one of ordinary skill in the art at the time of filing to incline the heat exchanger in Hitachi like that of Yuichi for the purpose of reducing the size of the housing.

Regarding Claim 6, Hitachi does not teach the air-conditioning apparatus of claim 1, 
wherein in a case where the first heat exchanger is provided to be inclined as viewed in a cross-sectional view such that an upper side or a lower side of the first heat exchanger is located closer to the fan than the other of the upper side or the lower side of the first heat exchanger, the second heat exchanger is provided such that a length of the second heat exchanger in a height direction thereof is smaller than that of the first heat exchanger in a height direction thereof, the second heat exchanger is located closer to the fan than the first heat exchanger, and a distance between the first heat exchanger and the second heat exchanger decreases in a direction toward the fan
Yuichi teaches
wherein in a case where the first heat exchanger is provided to be inclined as viewed in a cross-sectional view such that an upper side or a lower side of the first heat exchanger is located closer to the fan than the other of the upper side or the lower side of the first heat exchanger, the second heat exchanger is provided such that a length of the second heat exchanger in a height direction thereof is smaller than that of the first heat exchanger in a height direction thereof, the second heat exchanger is located closer to the fan than the first heat exchanger, and a distance between the first heat exchanger and the second heat exchanger decreases in a direction toward the fan (in Fig. 5, Yuichi also teaches a “first indoor heat exchanger 50b” and “third indoor heat exchanger 50c” that read on the claimed first and second heat exchangers. As shown on Fig. 5, the “first indoor heat exchanger 50b” is inclined in this cross-sectional view. In relation to “cross flow fan 71”, the lower end of the “first indoor heat exchanger 50b” is located closer to the fan. Also shown on Fig. 5 is the length of “first indoor heat exchanger 50b” being larger than that of “third indoor heat exchanger 50c”. The center of “third indoor heat exchanger 50c” is located closer to the center of the “cross flow fan 71” than “first indoor heat exchanger 50b”. Finally, as “first indoor heat exchanger 50b” approaches the fan, it also approaches “third indoor heat exchanger 50c”, thus the distance between the two heat exchangers decreases in a direction towards the fan)
 It would have been obvious to one of ordinary skill in the art at the time of filing to use the heat exchanger geometry taught in Yuichi and apply it to two sides of the heat exchanger in Hitachi for the purpose of reducing the size of the housing. 

Regarding Claim 7, Hitachi does not teach the air-conditioning apparatus of claim 1, 
wherein a length of the second heat exchanger in a height direction thereof is smaller than that of the first heat exchanger in a height direction thereof, a length of the second heat  Reply to Office Action of December 17. 2021 exchanger in a lateral direction thereof is smaller than that of the first heat exchanger in a lateral direction thereof, the second heat exchanger is closer to the fan than the first heat exchanger, and in a case where a rotational speed of the fan in the circumferential direction is resolved into a component in the direction perpendicular to the air outlet and a component in a direction parallel to the air outlet, the second heat exchanger is provided on a line extended from the air outlet in a direction in which the component in the direction perpendicular to the air outlet is maximized
Yoshio teaches
wherein a length of the second heat exchanger in a height direction thereof is smaller than that of the first heat exchanger in a height direction thereof, a length of the second heat  Reply to Office Action of December 17. 2021 exchanger in a lateral direction thereof is smaller than that of the first heat exchanger in a lateral direction thereof, the second heat exchanger is closer to the fan than the first heat exchanger, and in a case where a rotational speed of the fan in the circumferential direction is resolved into a component in the direction perpendicular to the air outlet and a component in a direction parallel to the air outlet, the second heat exchanger is provided on a line extended from the air outlet in a direction in which the component in the direction perpendicular to the air outlet is maximized (Yoshio includes “a large first heat exchanger that is located inside the building cover and a small second heat exchanger that is located in front of the cooling fan and located inside the building cover” [paragraph 9 lines 3-4]. In Fig. 3 in Yoshio, there are two heat exchangers where one is visibly smaller in the height direction and lateral direction. It is also noted that the smaller heat exchanger is located “in front of the cooling fan” and thus closer than the larger heat exchanger. Since the claim requires that the second heat exchanger be placed on the location with maximized performance, the centralized location that it is located on in Yoshio would be treated as the area with maximum airflow through the heat exchanger)
It would have been obvious to one of ordinary skill in the art at the time of filing to add the second smaller heat exchanger in an optimized location side by side with that of section 5b of Hitachi for the purpose of improving heat exchanging performance, while also reducing the size of the second heat exchanger for the purpose of easing “inspection work and the cleaning work of the first heat exchanger” [paragraph 52 line 9].

Regarding Claim 8, Hitachi teaches the air-conditioning apparatus of claim 1, 
further comprising the rear heat exchanger and at least one said side heat exchanger (“section 5a provided within the air inlet port 11a; a section 5b provided within the outlet port 11b and side sections connected between the sections 5a and 5b”) [p. 2 lines 40-44]

Regarding Claim 9, Hitachi teaches the air-conditioning apparatus of claim 1, 
wherein the air inlet is below the fan and one or more of the front heat exchanger and the at least one of the rear heat exchanger and the side heat exchanger (“Figure 5 is a side view illustrating in vertical section a construction according to one embodiment of the invention”; since Fig. 5 shows a vertical cross section of the system, the air inlet indicated by the arrow is at the bottom of the apparatus in a height direction and thus below the fan and heat exchangers)

Regarding claim 10, Hitachi does not teach the air-conditioning apparatus of claim 1, 
wherein the fan blows the air in the circumferential direction in a direction toward the front heat exchanger and in at least one other direction toward the at least one of the rear heat exchanger and the side heat exchanger
Yokozeni teaches
wherein the fan blows the air in the circumferential direction in a direction toward the front heat exchanger and in at least one other direction toward the at least one of the rear heat exchanger and the side heat exchanger (as shown in Fig. 5, Yokozeni comprises a heat exchanger 21 with front, side and rear sections similar to Hitachi, where Fig. 6 shows the fan 22 blows air out across each section of the heat exchanger)
It would have been obvious for one of ordinary skill in the art at the time of filing to add the geometry of Yokozeni to Hitachi, where the intake air passage would be located on a side of the housing, to allow for airflow out of the fan to cross each heat exchanger without providing multiple fans to account for the separate blowing directions.

Regarding Claim 11, Hitachi teaches the air-conditioning apparatus of claim 1, 
wherein the air outlet is provided in a front surface of the housing and the air inlet is provided in a rear surface of the housing that is an opposite surface of the front surface (air inlet port 11a and air outlet port 11b are provided on opposite sides of the fan 2 as shown on Fig. 6)

Regarding Claim 12, Hitachi teaches the air-conditioning apparatus of claim 8, 
wherein the air outlet is provided in a front surface of the housing and the air inlet is provided in a rear surface of the housing that is an opposite surface of the front surface (air inlet port 11a and air outlet port 11b are provided on opposite sides of the fan 2 as shown on Fig. 6)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762